Citation Nr: 0105230	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for dental trauma to the 
front tooth for the purpose of receiving outpatient dental 
treatment.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1974.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In the May 1998 rating decision, the RO denied service 
connection for compensation purposes because replaceable 
missing teeth are precluded by regulation.  VA regulations 
provide that replaceable missing teeth will be considered 
service-connected solely for the purposes of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2000).   It is 
evident from the veteran's September 1998 notice of 
disagreement that he is seeking service connection for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2000).  For this 
reason, the Board has characterized the issue as entitlement 
to service connection for dental trauma to the front tooth 
for the purpose of receiving outpatient dental treatment.  


FINDINGS OF FACT

1.  The veteran sustained trauma to his front tooth during 
service.

 2.  A replaceable missing front tooth manifests the trauma 
to the front tooth during the veteran's service.  


CONCLUSION OF LAW

Entitlement to service connection for dental trauma to the 
front tooth for the purpose of receiving outpatient dental 
treatment is established.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.381 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed his original application for compensation 
for loss of his front tooth in October 1997.  He contends 
that in or about 1973 he was hit in the mouth, which caused 
his tooth to go into the roof of his mouth.  He also contends 
that he received dental treatment during service in order to 
stabilize the tooth.  The veteran testified that the tooth 
remained in place until about 1998 when it became loose and 
fell out.  The undersigned observed that the front tooth was 
missing at the time of his hearing.  

The RO obtained the veteran's service medical records in 
January 1998.  They do not include the veteran's service 
dental records.  The RO has requested the veteran's service 
dental records from the National Personnel Records Center 
(NPRC).  In December 1998, the NPRC responded that there were 
no dental records on file.  The veteran testified that he has 
also been unsuccessful in locating his dental records. 

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection for replaceable missing teeth will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2000).  Outpatient dental treatment may be authorized by the 
chief of dental services for beneficiaries to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in the regulation.  
38 C.F.R. § 17.161.  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service. 38 C.F.R. § 3.381(b) (2000).

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain the veteran's service dental records.  The 
veteran has specified that he received no post-service 
medical treatment for his front tooth since active service.  
The veteran had the opportunity to testify at a personal 
hearing.  The veteran has not indicated the existence of any 
other relevant evidence that has not already been requested 
and/or obtained by the RO.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-99 (2000) (to be codified at 38 U.S.C.A. § 5103A). 

The veteran's service dental records are missing.  The only 
evidence of record pertaining to whether the veteran 
sustained trauma to his front tooth during active service are 
statements and testimony provided by the veteran.  He 
contends that in or about 1973 he was hit in the mouth, which 
caused his tooth to go into the roof of his mouth.  He 
contends he received dental treatment during service in order 
to stabilize the tooth.  The veteran is competent to relate 
the fact that he sustained an injury to his front tooth 
during active service.  There is no other evidence of record 
suggesting that the veteran did not sustain trauma to his 
front tooth during active service.  

When a veteran's service medical records are not available 
(or, as in this case, where his service dental records are 
not available) VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  In resolving this ultimate issue, the Board 
must be mindful to the doctrine of reasonable doubt.  As the 
Court has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Board finds that the veteran's testimony 
regarding the in-service event regarding his teeth is very 
credible.  Therefore, the Board finds that the preponderance 
of the evidence shows that the veteran sustained trauma to 
his front tooth during his active service.   

The only post-service evidence addressing the issue of 
whether there is a current disability are the statements and 
testimony from the veteran as well as the observations of the 
undersigned during the personal hearing.  The veteran 
testified that the false tooth remained in place and did not 
cause him any difficulties warranting treatment until about 
1998, when it became loose and then fell out.  The veteran is 
competent to relate a history that is observable to a lay 
person, such as when his tooth fell out.  There is no other 
evidence of record that indicates the veteran sustained an 
injury to his front tooth following service.  Again, the 
Board finds that the veteran's statements regarding the post-
service events are also very credible.  The undersigned also 
observed that the veteran's front tooth was missing at the 
time of his personal hearing.  Consequently, the Board finds 
that the preponderance of evidence shows that a replaceable 
missing front tooth manifests the current disability and that 
this is the consequence of the in-service dental trauma.

The veteran is eligible for outpatient dental treatment for 
the replaceable missing front tooth because he has a service-
connected noncompensable dental condition that has been 
adjudicated as resulting from service trauma.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161(c) (Class II(a) eligibility) 
(2000).  Entitlement to service connection for compensation 
purposes is not established for the replaceable missing front 
tooth because this is precluded by regulation.  In this 
regard, the Board must note that the veteran has specifically 
testified that he was not seeking compensation for the 
missing front tooth.  In any event, the regulations provide 
that replaceable missing teeth will be considered "service-
connected" solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.   

The Board finds that the veteran sustained trauma to his 
front tooth during service and the probative evidence shows 
that the veteran currently has a replaceable missing front 
tooth that is the result of the in-service trauma.  
Consequently, the claim is granted.   


ORDER

Service connection for dental trauma to the front tooth for 
the purpose of receiving outpatient dental treatment is 
granted.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 

